  Case 2:19-cv-00074-JTN-MV ECF No. 10 filed 05/30/19 PageID.41 Page 1 of 6



                         UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN


KELLY A. ZUELKE

       Plaintiff,                                    Case No. 2:19-cv-00074-JTN-MV

vs.

AA RECOVERY SOLUTIONS, INC.
PAYMENT MANAGEMENT SERVICES USA, LLC

       Defendants.


      DEFENDANTS AA RECOVERY SOLUTIONS, INC.’S AND PAYMENT
         MANAGEMENT SERVICES USA, LLC’S MEMORANDUM IN
  OPPOSITION TO PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES AND COSTS

       Defendants AA Recovery Solutions, Inc. and Payment Management Services USA, LLC

(collectively “Defendants”), by and through their undersigned attorneys, submit this brief in

opposition to Plaintiff Kelly A Zuelke’s (“Plaintiff”) Motion for Default Judgment seeking

Attorneys’ Fees and Costs.

                                  PROCEDURAL HISTORY

       On March 28, 2019, Plaintiff filed her Complaint alleging violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) and Michigan Occupational Code,

M.C.L. § 339.901, et seq. (“MOC”). PageID.1-10. Thereafter, on April 30, 2019, filed her

application for entry of default. PageID.22-26. On May 1, 2019, the Court entered default against

Defendants. PageID.28. On May 28, 2019, Plaintiff filed her motion for default judgment against

Defendants, requesting statutory damages pursuant to 15 U.S.C. § 1692k(a)(2)(A) and attorneys’

fees pursuant to 15 U.S.C. § 1692k(a)(3) and M.C.L. § 339.916(2). PageID.30-39. Counsel for

Plaintiff is seeking $3,825.00 in attorneys’ fees for a claimed 11.8 hours of combined attorney and
  Case 2:19-cv-00074-JTN-MV ECF No. 10 filed 05/30/19 PageID.42 Page 2 of 6



staff time at a rate of $375.00 per hour for attorney Nathan Volheim and $125.00 per hour for

paralegal Kiran Wadia. PageID.35-36.

        Plaintiff’s motion, however, seeking $3,825.00 in attorneys’ fees is excessive. Specifically,

Plaintiff’s motion seeking attorneys’ fees is excessive for two reasons: (1) the attorney hourly rate

of $375.00 for an action alleging claims pursuant to the FDCPA and MOC is not reasonable; and

(2) the time spent is disproportionate given inappropriate billing entries for administrative tasks

and time spent drafting the Complaint. As discussed in greater detail below, after adjusting

Plaintiff’s request to account for the excessive time and hourly rate, it is respectfully submitted

that Plaintiff’s counsel be awarded $1,975.00

                                             ARGUMENT

  I.    The Hourly Rate Is Excessive

        “It is well settled that the “lodestar” approach is the proper method for determining the

amount of reasonable attorneys’ fees.” Bldg. Serv. Local 47 Cleaning Contractors Pension Plan

v. Grandview Raceway, 46 F.3d 1392, 1401 (6th Cir. 1995). “This approach involves two steps.

First the court calculates the ‘lodestar’ by multiplying ‘the hours spent on a case by a reasonable

hourly rate of compensation for each attorney involved.’” Potter v. Blue Cross Blue Shield of

Michigan, 10 F. Supp. 3d 737, 760 (E.D. Mich. 2014) (quoting Pennsylvania v. Delaware Valley

Citizens’ Council for Clean Air, 478 U.S. 546, 563 (1986)). “Second, the court may then, within

limits, adjust the ‘lodestar’ to reflect relevant considerations peculiar to the subject litigations.” Id.

(internal citation and quotation omitted).

        Mr. Volheim’s claimed entitlement to an hourly rate of $375.00 is excessive given the

attorney billing rates for the legal community in Michigan. “A reasonable hourly rate is generally

calculated according to the ‘prevailing market rates in the relevant community.’” Potter, 10 F.



                                                    2
  Case 2:19-cv-00074-JTN-MV ECF No. 10 filed 05/30/19 PageID.43 Page 3 of 6



Supp. 3d at 760 (quoting Blum v. Stenson, 465 U.S. 886, 897 (1984)). “[T]he prevailing market

rate is that rate which lawyers of comparable skill and experience can expect to command within

the venue of the court of record, rather than foreign counsel’s typical charge for work performed

within a geographical area where he maintains his office.” Adcock-Ladd v. Sec’y of Treasury, 227

F.3d 343, 350 (6th Cir. 2000). “Prevailing attorneys must justify the reasonableness of a requested

fee award.” Potter, 10 F. Supp. 3d at 760. Furthermore, “the burden is on the fee applicant to

produce satisfactory evidence – in addition to the attorney’s own affidavits – that the requested

rates are in line with those prevailing in the community for similar services by lawyers of

reasonably comparable skill, experience and reputation.” Blum, 465 U.S. at 896 n. 11.

       In Michigan, “[t]he accepted benchmark for determining reasonable hourly rates in this

district is the State Bar of Michigan’s most recent Economics of Law Practice Survey.” Smith v.

Reliant Group Debt Mgmt. Solutions, No. 16-10325, 2018 WL 6579189, at *2 (E.D. Mich. Nov.

28, 2018); see also Croft v. L.C. Maxwell and Assocs., No. 2:17-cv-13421, 2019 WL 275933, at

*2 (E.D. Mich. Jan. 22, 2019). The most recent Economics of Law Practice Survey conducted by

the State Bar of Michigan found the 25th percentile billing rate for consumer law attorneys to be

$250 per hour, the mean billing rate for consumer law attorneys is $322 per hour and the median

billing rate is $300 per hour. See State Bar of Michigan, Economics of Law Practice Survey (2017),

https://www.michbar.org/file/pmrc/articles/0000154.pdf (last viewed May 29, 2019); see also

Link v. Recovery Solutions Group, L.L.C., No. 17-cv-10844, 2018 WL 1980657, at *5 (E.D. Mich.

Apr. 27, 2018) (awarding a rate of $300 per hour for a consumer law attorney licensed since 2005);

Croft, 2019 WL 275933, at *2 (awarding a rate of $250 per hour on an FDCPA action); Smith,

2018 WL 6579189, at *2 (awarding rates of $200 and $250 per hour for associate attorneys on an

FDCPA action).



                                                3
  Case 2:19-cv-00074-JTN-MV ECF No. 10 filed 05/30/19 PageID.44 Page 4 of 6



       Here, Plaintiff has failed to satisfy her burden of establishing entitlement to an hourly rate

of $375. Plaintiff’s motion is devoid of any evidence that counsel for Plaintiff has reasonably

comparable skill, experience and reputation to other consumer law attorneys in Michigan who

have been awarded an hourly rate of $375. Specifically, Plaintiff’s motion fails to address Mr.

Volheim’s experience in handling FDCPA and MOC claims, how long he has been practicing

consumer law, how long he has been licensed to practice law, whether Mr. Volheim is an associate

or partner at Sulaiman Law Group, or the fees awarded to Mr. Volheim in previous FDCPA and

MOC actions. Rather, counsel for Plaintiff merely attaches an itemized list of time entries related

to the work performed on prosecuting Plaintiff’s claims against Defendants. PageID.35-36.

Notably, in August of 2016, the United States District Court, Central District of Illinois, reduced

Mr. Volheim’s rate from his requested rate of $350 per hour to $200 per hour in an FDCPA action

where Plainitff obtained a default judgment against the defendant. See Nokes v. The Cavalry Firm,

No. 15-3354, 2016 WL 4126413, at *5 (C.D. Ill. Aug. 3, 2016). Given the prevailing market rate

for attorney’s handling consumer law actions in Michigan and the absence of any information to

substantiate a fee of $375, an hourly rate of $250 is reasonable.

 II.   The Total Number of Hours Claimed Is Excessive

       It is well settled that time spent on administrative or clerical tasks is not compensable and

should be excluded. See Potter, 10 F. Supp. 3d at 768 (citing Caudill v. Sears Transition Pay Plan,

No. 06-12866, 2011 WL 1595044, at *14–15 (E.D. Mich. Apr. 26, 2011); Allison v. City of

Lansing, No. 503-CV-156, 2007 WL 2114726, at *1 (W.D. Mich. July 19, 2007)). The 11.8 hours

Plaintiff’s counsel claims to have spent prosecuting this action is excessive. Four of the thirteen

entries, totaling 2.4 hours, involve work performed by Kiran Wadia, who is presumably a paralegal

employed by Plaintiff’s counsel given the hourly rate associated with the entries. PageID.35. The



                                                 4
  Case 2:19-cv-00074-JTN-MV ECF No. 10 filed 05/30/19 PageID.45 Page 5 of 6



2.4 hours of time expended by Ms. Wadia are:

 Date         Description                             Attorney/Staff Rate        Time    Amount
 3/28/2019    Filed Complaint, Issued                 Kiran Wadia    $125.00     1.0     $125.00
              Summons and sent to process
              server
 4/10/2019    Filed Executed Summons for AA           Kiran Wadia    $125.00     .2      $25.00
              Recovery Services
 4/17/2019    Filed Executed Summons for              Kiran Wadia    $125.00     .2      $25.00
              Payment Management Services
              USA, LLC
 4/30/2019    Filed Motion for Entry of Default       Kiran Wadia    $125.00     1.0     $125.00
              Judgment and sent to Defendant
              via mail, fax and email

PageID.35. The above 2.4 hours represents all of Ms. Wadia’s requested time spent on performing

tasks related to this action. As the description of each entry indicates, time spent “filing” is not

compensable and should be excluded from the application for attorneys’ fees. See Potter, supra.

Therefore, all of Ms. Wadia’s time should be excluded from Plaintiff’s request for attorneys’ fees.

        In addition, Mr. Volheim claims to have expended 3.5 total hours drafting and revising the

Complaint. PageID.35. This time is comprised of 3.0 hours drafting the Complaint and .5 hours

revising the Complaint. PageID.35. This time is excessive given the simple and uncomplicated

nature of the claim and the number of FDCPA cases Mr. Volheim’s firm files each year. A cursory

review of PACER reveals that Plaintiff’s counsel’s firm files hundreds of FDCPA cases across the

country each year. Given that Mr. Volheim’s firm should be well versed in drafting complaints,

2.0 total hours is reasonable time for the drafting of this Complaint. After excluding Ms. Wadia’s

time in its entirety (2.4 hours) and reducing Mr. Volheim’s time spent drafting and revising the

Complaint from 3.5 hours to 2.0 hours, the calculation of total hours expended by Plaintiff’s

counsel is 7.9 hours at $250 per hour. This should represent a reasonable amount of time expended

by Mr. Volheim in prosecuting this action.



                                                  5
  Case 2:19-cv-00074-JTN-MV ECF No. 10 filed 05/30/19 PageID.46 Page 6 of 6



                                        CONCLUSION

       Given the absence of any information relating to Mr. Volheim’s experience in prosecuting

FDCPA and MOC cases, an award of $250 per hour is reasonable. Furthermore, after excluding

the administrative time spent “filing” and a reduction in time drafting the Complaint, 7.9 hours is

a reasonable amount of time spent on this case. As demonstrated above, Plaintiff’s motion for

attorneys’ fees is excessive and should be reduced accordingly to an award of $1,975.00.

       Given that Plaintiff has named two Defendants, each Defendant should only be responsible

for fifty percent of the total attorneys’ fees awarded. Accordingly, judgment should be entered

against Defendant AA Recovery Solutions, Inc. in the amount of $1,987.50 ($1,000 in statutory

damages plus $987.50, which is 50% of the attorneys’ fees awarded) and Defendant Payment

Management Services USA, LLC in the amount of $1,987.50 ($1,000 in statutory damages plus

$987.50, which is 50% of the attorney’s fees awarded).

DATED: May 30, 2019

                                      LIPPES MATHIAS WEXLER FRIEDMAN LLP

                                      s/ Brendan H. Little
                                      Brendan H. Little, Esq.
                                      Attorneys for Defendants
                                      50 Fountain Plaza, Suite 1700
                                      Buffalo, NY 14202
                                      P: 716-853-5100
                                      F: 716-853-5199
                                      blittle@lippes.com

                             CERTIFICATE OF COMPLIANCE

       Pursuant to Local Rule 7.3, Defendants AA Recovery Solutions, Inc.’s and Payment
Management Services USA, LLC’s Opposition to Plaintiff’s Motion for Default Judgment on
Sums Certain was created using Microsoft Word 2013 and contains 1608 words as defined by
Local Rule 7.3(b)(i).

                                      s/ Brendan H. Little
                                      Brendan H. Little

                                                6
